        Case 4:21-cv-00801-HSG Document 23 Filed 03/23/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3

 4                                             )
     KIMBERLY NEGRON, on behalf of herself and )             Case No.: 4:21-cv-00801-HSG
 5
     all others similarly situated,            )
 6                                             )             ORDER REGARDING
                     Plaintiff,                )             COMPLAINT RESPONSE
 7                                             )             DEADLINES (as modified)
     v.                                        )
 8                                             )
 9   GOOGLE LLC,                               )
                                               )
10                   Defendant.                )
                                               )
11                                             )
12

13           The parties having stipulated that Defendant’s time to respond to the Complaint in this

14   case should be extended to June 4, 2021, and good cause appearing therefor, it is hereby

15   ORDERED that the time for Defendant to respond to the Complaint is extended to June 4, 2021,

16   Plaintiff’s time to respond to any motion to dismiss is August 3, 2021, and any reply brief will be

17   due September 3, 2021.

18

19

20   Dated: 3/23/2021                                 _____________________________________
21                                                    HONORABLE HAYWOOD S. GILLIAM, JR.
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


     JOINT STIPULATION AND ORDER                      -6-                  CASE NO.: 4:21-CV-00801-HSG
